     PROCOPIO, CORY,
 1
     HARGREAVES & SAVITCH, LLP
 2   S. Todd Neal (Admitted Pro Hac Vice)
     Sean M. Sullivan (Admitted Pro Hac Vice)
 3   525 B. Street, Suite 2200
 4   San Diego, CA 92101
     Phone: (619) 238-1900
 5   Email: todd.neal@procopio.com
 6
     Email: sean.sullivan@procopio.com

 7 [Additional Counsel Listed Below]

 8
                         UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
10

11
     MICHAEL RUTH, and OTILDA               Case No.: 2:15-cv-00481-RFB-
12   LAMONT, Derivatively on Behalf of      VCF
     CANNAVEST CORP.,
13
                  Plaintiffs,
14
     v.
15                                          STIPULATION TO EXTEND
     MICHAEL MONA, JR., BART P.             TIME TO FILE MOTION
16                                          (First Request)
     MACKAY, and LARRY RASKIN,
17
                  Defendants,
18

19   and
20
     CANNAVEST CORP.,
21
                 Nominal Defendant.
22

23

24

25

26

27

28
 1         Plaintiffs Michael Ruth and Otlida Lamont (“Plaintiffs”) and defendants
 2 Michael Mona, Jr., Bart P. Mackay, Larry Raskin, and CV Sciences, Inc., formerly

 3 known as CannaVest Corp. (“Defendants”) jointly state:

 4         On August 1, 2019, the parties proposed an initial schedule of events following
 5 expiration of the stay of this action as follows:

 6         1. Defendants’ deadline to file and serve a response to the Complaint:
 7            September 6, 2019;
 8         2. Plaintiffs’ deadline to file and serve any opposition to any motion filed in
 9            response to the Complaint: 45 days after the filing of such motion;
10         3. Defendants’ deadline to file and serve any reply to Plaintiffs’ opposition:
11            21 days after the filing of such opposition.
12 (Dkt. 55).    The Court entered the parties’ proposed order on August 2, 2019.
13 (Dkt. 56). The parties have met and conferred and hereby stipulate to extend the

14 above deadlines.     This is the first stipulation for extension of time as to such
15 deadlines and is made based on the complexity of the underlying issues and the

16 schedules of respective counsel. The parties propose the Court adopt the following

17 schedule of events in place of that set forth above (changes in bold/underline):

18         1. Defendants’ deadline to file and serve a response to the Complaint:
19            September 20, 2019;
20         2. Plaintiffs’ deadline to file and serve any opposition to any motion filed in
21            response to the Complaint: 45 days after the filing of such motion;
22         3. Defendants’ deadline to file and serve any reply to Plaintiffs’ opposition:
23            21 days after the filing of such opposition.
24 / / /

25 / / /

26 / / /

27 / / /

28

                                               1
 1 Dated: August 28, 2019

 2
     MATTHEW L. SHARP, LTD.              PROCOPIO, CORY,
 3                                       HARGREAVES & SAVITCH, LLP
 4

 5 By: /s/ Thomas J. McKenna          By: /s/ S. Todd Neal
       Matthew L. Sharp                   S. Todd Neal (Admitted Pro Hac Vice)
 6     432 Ridge Street                   Sean M. Sullivan (Admitted Pro Hac
 7     Reno, NV 89501                     Vice)
       Phone: (775) 324-1500              525 B. Street, Suite 2200
 8     Email: matt@mattsharplaw.com       San Diego, CA 92101
                                          Phone: (619) 238-1900
 9
       and                                Email: todd.neal@procopio.com
10                                        Email: sean.sullivan@procopio.com
       Thomas J. McKenna
11     Gregory M. Egleston                and
12     GAINEY        McKENNA       &
       EGLESTON                           William R. Urga (Nev. Bar 1195)
13     440 Park Avenue South, 5th         JOLLEY URGA WOODBURY
       Floor                              HOLTHUS & ROSE
14     New York, New York 10016           330 S. Rampart Blvd., Suite 380
15     Phone: (212)  983-1300             Las Vegas, Nevada 89145
       Fax: (212) 983-0383                Telephone: 702.699.7500
16     Email:         tjmckenna@gme-      Facsimile: 702.699.7555
       law.com                            Email: wru@juwlaw.com
17     Email:          gegleston@gme-
18     law.com

19
        Counsel for Plaintiffs                     Counsel for Defendants
20                                                 Michael Mona, Jr., Bart P.
                                                   Mackay, Larry Raskin, and
21                                                 CannaVEST Corp.
22

23
               IT IS SO ORDERED.
24
               ________________________________
25
               United States Magistrate Judge
26
               Dated this 4th day of September, 2019
27

28

                                           2
 1                             CERTIFICATE OF SERVICE
 2        I hereby certify that on August 28, 2019, I electronically transmitted the
 3 foregoing document using the CM/ECF system for filing, which will transmit the

 4 document electronically to all registered participants as identified on the Notice of

 5 Electronic Filing. Paper copies have been or promptly will be served personally on

 6 all parties not registered, and those indicated as non-registered participants.

 7
                                                   /s/ S. Todd Neal
 8                                                 S. Todd Neal
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
